                                 Case 2:20-cv-01325-MCE-CKD Document 41 Filed 08/17/21 Page 1 of 2


                          1

                          2

                          3

                          4

                          5

                          6

                          7

                          8                                      UNITED STATES DISTRICT COURT
                          9                                    EASTERN DISTRICT OF CALIFORNIA
                       10

                       11                                                                  Case No. 2:20-cv-1325-MCE-
                                  CONNIE A. CARDINALE, an individual,                      CKD
                       12                                                Plaintiff,        ORDER
                       13
                                  vs.
                       14
                                  XAVIER BECERRA, an individual sued
                       15         in his official capacity only; SCOTT R.
                                  JONES, an individual sued in his official
                       16         and individual capacities; COUNTY OF
                       17         SACRAMENTO, a governmental entity;
                                  SACRAMENTO COUNTY SHERIFF’S
                       18         DEPARTMENT,             a   public    entity;
                                  CLINTON ROBINSON (#305), an
                       19         individual sued in his official and
                                  individual capacities; and Does 1 through
                       20         20, all sued in their individual capacities
                       21
                                                                         Defendants.
                       22

                       23

                       24

                       25

                       26

                       27

                       28
    DONALD W. COOK.
      Attorney at Law
3435 Wilshire Blvd., Ste. 2910    Order Dismissing Claims Against Defendant etc.
   Los Angeles, CA 90010
                                  Case No. 2:20-cv-1325-MCE-CKD
                                                                                       1                     20CV1325.O.0816
      ((213) 252-9444
                                 Case 2:20-cv-01325-MCE-CKD Document 41 Filed 08/17/21 Page 2 of 2


                          1
                                          Pursuant to the parties’ stipulation (ECF No. 39) and its terms, and under
                          2
                                 Rule 41, Federal Rules of Civil Procedure, the Court hereby dismisses with
                          3
                                 prejudice all claims against defendant Xavier Becerra, each side to bear their own
                          4
                                 costs. This case shall proceed on Plaintiff’s remaining claims.
                          5
                                          IT IS SO ORDERED.
                          6

                          7
                                 Dated: August 17, 2021
                          8

                          9

                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
    DONALD W. COOK.
      Attorney at Law
3435 Wilshire Blvd., Ste. 2910    Order Dismissing Claims Against Defendant etc.
   Los Angeles, CA 90010
                                  Case No. 2:20-cv-1325-MCE-CKD
                                                                                   2                       20CV1325.O.0816
      ((213) 252-9444
